Exhibit 10.1

 

MADRIGAL PHARMACEUTICALS, INC.

 

AMENDED 2015 STOCK PLAN

 

1.                                      DEFINITIONS.

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Madrigal Pharmaceuticals, Inc. Amended 2015
Stock Plan, have the following meanings:

 

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.

 

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

 

Agreement means an agreement between the Company and a Participant pertaining to
a Stock Right delivered pursuant to the Plan, in such form as the Administrator
shall approve.

 

Board of Directors means the Board of Directors of the Company.

 

Cause means, with respect to a Participant (a) dishonesty with respect to the
Company or any Affiliate, (b) insubordination, substantial malfeasance or
non-feasance of duty, (c) unauthorized disclosure of confidential information,
(d) breach by a Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any Affiliate, and (e) conduct substantially
prejudicial to the business of the Company or any Affiliate; provided, however,
that any provision in an agreement between a Participant and the Company or an
Affiliate, which contains a conflicting definition of Cause for termination and
which is in effect at the time of such termination, shall supersede this
definition with respect to that Participant.  The determination of the
Administrator as to the existence of Cause will be conclusive on the Participant
and the Company.

 

Change of Control means the occurrence of any of the following events:

 

(i)                                     Ownership.  Any “Person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities
(excluding for this purpose any such voting securities held by the Company or
its Affiliates or by any employee benefit plan of the

 

1

--------------------------------------------------------------------------------


 

Company) pursuant to a transaction or a series of related transactions which the
Board of Directors does not approve; or

 

(ii)                                  Merger/Sale of Assets.  (A) A merger or
consolidation of the Company whether or not approved by the Board of Directors,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring shareholder approval; or

 

(iii)                               Change in Board Composition.  A change in
the composition of the Board of Directors, as a result of which fewer than a
majority of the directors are Incumbent Directors.  “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date of
adoption of the Plan, or (B) are elected, or nominated for election, to the
Board of Directors with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).

 

provided, that if any payment or benefit payable hereunder upon or following a
Change of Control would be required to comply with the limitations of
Section 409A(a)(2)(A)(v) of the Code in order to avoid an additional tax under
Section 409A of the Code, such payment or benefit shall be made only if such
Change in Control constitutes a change in ownership or control of the Company,
or a change in ownership of the Company’s assets in accordance with Section 409A
of the Code

 

Code means the United States Internal Revenue Code of 1986, as amended including
any successor statute, regulation and guidance thereto.

 

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan, the composition of which shall at all times satisfy the provisions of
Section 162(m) of the Code.

 

Common Stock means shares of the Company’s common stock, $.0001 par value per
share.

 

Company means Madrigal Pharmaceuticals, Inc., a Delaware corporation.

 

2

--------------------------------------------------------------------------------


 

Consultant means any natural person who is an advisor or consultant that
provides bona fide services to the Company or its Affiliates, provided that such
services are not in connection with the offer or sale of securities in a capital
raising transaction, and do not directly or indirectly promote or maintain a
market for the Company’s or its Affiliates’ securities.

 

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Fair Market Value of a Share of Common Stock means:

 

(1)                                 If the Common Stock is listed on a national
securities exchange or traded in the over-the-counter market and sales prices
are regularly reported for the Common Stock, the closing or, if not applicable,
the last price of the Common Stock on the composite tape or other comparable
reporting system for the trading day on the applicable date and if such
applicable date is not a trading day, the last market trading day prior to such
date;

 

(2)                                 If the Common Stock is not traded on a
national securities exchange but is traded on the over-the-counter market, if
sales prices are not regularly reported for the Common Stock for the trading day
referred to in clause (1), and if bid and asked prices for the Common Stock are
regularly reported, the mean between the bid and the asked price for the Common
Stock at the close of trading in the over-the-counter market for the trading day
on which Common Stock was traded on the applicable date and if such applicable
date is not a trading day, the last market trading day prior to such date; and

 

(3)                                 If the Common Stock is neither listed on a
national securities exchange nor traded in the over-the-counter market, such
value as the Administrator, in good faith, shall determine in compliance with
applicable laws.

 

ISO means an option intended to qualify as an incentive stock option under
Section 422 of the Code.

 

Non-Qualified Option means an option which is not intended to qualify as an ISO.

 

Option means an ISO or Non-Qualified Option granted under the Plan.

 

3

--------------------------------------------------------------------------------


 

Participant means an Employee, director or Consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan.  As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.

 

Performance-Based Award means a Stock Grant or Stock-Based Award which vests
based on the attainment of written Performance Goals as set forth in Paragraph 9
hereof.

 

Performance Goals means performance goals based on one or more of the following
criteria: (i) pre-tax income or after-tax income; (ii) income or earnings
including operating income, earnings before or after taxes, interest,
depreciation, amortization, and/or extraordinary or special items; (iii) net
income excluding amortization of intangible assets, depreciation and impairment
of goodwill and intangible assets and/or excluding charges attributable to the
adoption of new accounting pronouncements; (iv) earnings or book value per share
(basic or diluted); (v) return on assets (gross or net), return on investment,
return on capital, return on invested capital or return on equity; (vi) return
on revenues; (vii) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (viii) economic value created; (ix) operating margin
or profit margin; (x) stock price or total shareholder return; (xi) income or
earnings from continuing operations; (xii) cost targets, reductions and savings,
expense management, productivity and efficiencies; (xiii) operational
objectives, consisting of one or more objectives based on achieving progress in
research and development programs or achieving regulatory milestones related to
development and/or approval of products; and (xiv) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration or market share of one or more products or customers, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions.  Where applicable, the Performance Goals may be expressed in terms
of a relative measure against a set of identified peer group companies,
attaining a specified level of the particular criterion or the attainment of a
percentage increase or decrease in the particular criterion, and may be applied
to one or more of the Company or an Affiliate of the Company, or a division or
strategic business unit of the Company, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
Performance-Based Award will be issued or no vesting will occur, levels of
performance at which Performance-Based Awards will be issued or specified
vesting will occur, and a maximum level of performance above which no additional
issuances will be made or at which full vesting will occur. Each of the
foregoing Performance Goals shall be evaluated in an objectively determinable
manner in accordance with Section 162(m) of the Code and in accordance with
generally accepted accounting principles, where applicable, unless otherwise
specified by the Committee, and shall be subject to certification by the

 

4

--------------------------------------------------------------------------------


 

Committee. The Committee shall have the authority to make equitable adjustments
to the Performance Goals in recognition of unusual or non-recurring events
affecting the Company or any Affiliate or the financial statements of the
Company or any Affiliate, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles provided that any such change shall at all times satisfy the
provisions of Section 162(m) of the Code.

 

Plan means this Madrigal Pharmaceuticals, Inc. Amended 2015 Stock Plan.

 

Securities Act means the Securities Act of 1933, as amended.

 

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan.  The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

 

Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity based award which is not an Option or a Stock Grant, which the
Committee may, in its sole discretion, structure to qualify in whole or in part
as “performance-based compensation” under Section 162(m) of the Code.

 

Stock Grant means a grant by the Company of Shares under the Plan, which the
Committee may, in its sole discretion, structure to qualify in whole or in part
as “performance-based compensation” under Section 162(m) of the Code.

 

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan — an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

 

Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

 

2.                                      PURPOSES OF THE PLAN.

 

The Plan is intended to encourage ownership of Shares by Employees and directors
of and certain Consultants to the Company and its Affiliates in order to attract
and retain such people, to induce them to work for the benefit of the Company or
of an Affiliate and to provide additional incentive for them to promote the
success of the Company or of an Affiliate.  The Plan provides for the granting
of ISOs, Non-Qualified Options, Stock Grants and Stock-Based Awards.

 

5

--------------------------------------------------------------------------------


 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 The number of Shares which may be issued
from time to time pursuant to this Plan shall be the sum of:
(i) 1,392,600(1) shares of Common Stock or the equivalent of such number of
Shares after the Administrator, in its sole discretion, has interpreted the
effect of any stock split, stock dividend, combination, recapitalization or
similar transaction in accordance with Paragraph 25 of this Plan and (ii) any
shares of Common Stock that are represented by awards granted under the
Company’s 2006 Amended and Restated Stock Plan that are forfeited, expire or are
cancelled without delivery of shares of Common Stock or which result in the
forfeiture of shares of Common Stock back to the Company on or after the date of
adoption of the Plan; provided, however, that no more than 257,000 Shares shall
be added to the Plan pursuant to this subsection (ii).

 

(b)                                 If an Option ceases to be outstanding, in
whole or in part (other than by exercise), or if the Company shall reacquire (at
not more than its original issuance price) any Shares issued pursuant to a Stock
Grant or Stock-Based Award, or if any Stock Right expires or is forfeited,
cancelled, or otherwise terminated or results in any Shares not being issued,
the unissued or reacquired Shares which were subject to such Stock Right shall
again be available for issuance from time to time pursuant to this Plan.
Notwithstanding the foregoing, if a Stock Right is exercised, in whole or in
part, by tender of Shares or if the Company or an Affiliate’s tax withholding
obligation is satisfied by withholding Shares, the number of Shares deemed to
have been issued under the Plan for purposes of the limitation set forth in
Paragraph 3(a) above shall be the number of Shares that were subject to the
Stock Right or portion thereof, and not the net number of Shares actually
issued.  However, in the case of ISOs, the foregoing provisions shall be subject
to any limitations under the Code.

 

4.                                      ADMINISTRATION OF THE PLAN.

 

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator.  Notwithstanding the foregoing,
the Board of Directors may not take any action that would cause any outstanding
Stock Right that would otherwise qualify as performance-based compensation under
Section 162(m) of the Code to fail to so qualify.

 

Subject to the provisions of the Plan, the Administrator is authorized to:

 

a.                                      Interpret the provisions of the Plan and
all Stock Rights and to make all rules and determinations which it deems
necessary or advisable for the administration of the Plan;

 

--------------------------------------------------------------------------------

(1)  All share amounts reflects a 1-for-35 reverse stock split effected by the
Company on July 22, 2016.

 

6

--------------------------------------------------------------------------------


 

b.                                      Determine which Employees, directors and
Consultants shall be granted Stock Rights;

 

c.                                       Determine the number of Shares for
which a Stock Right or Stock Rights shall be granted; provided, however, that in
no event shall Stock Rights with respect to more than 571,428 Shares be granted
to any Participant in any fiscal year;

 

d.                                      Specify the terms and conditions upon
which a Stock Right or Stock Rights may be granted;

 

e.                                       Determine Performance Goals no later
than such time as required to ensure that a Performance-Based Award which is
intended to comply with the requirements of Section 162(m) of the Code so
complies;

 

f.                                        Amend any term or condition of any
outstanding Stock Right, other than reducing the exercise price or purchase
price, provided that (i) such term or condition as amended is not prohibited by
the Plan; (ii) any such amendment shall not impair the rights of a Participant
under any Stock Right previously granted without such Participant’s consent or
in the event of death of the Participant the Participant’s Survivors; and
(iii) any such amendment shall be made only after the Administrator determines
whether such amendment would cause any adverse tax consequences to the
Participant, including, but not limited to, the annual vesting limitation
contained in Section 422(d) of the Code and described in Paragraph
6(b)(iv) below with respect to ISOs and pursuant to Section 409A of the Code;

 

g.                                       Make any adjustments in the Performance
Goals included in any Performance-Based Awards provided that such adjustments
comply with the requirements of Section 162(m) of the Code; and

 

h.                                      Adopt any sub-plans applicable to
residents of any specified jurisdiction as it deems necessary or appropriate in
order to comply with or take advantage of any tax or other laws applicable to
the Company, any Affiliate or to Participants or to otherwise facilitate the
administration of the Plan, which sub-plans may include additional restrictions
or conditions applicable to Stock Rights or Shares issuable pursuant to a Stock
Right;

 

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of not causing any
adverse tax consequences under Section 409A of the Code and preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs and in accordance with Section 162(m) of the Code for all other Stock
Rights to which the Committee has determined Section 162(m) is applicable. 
Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee.  In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

7

--------------------------------------------------------------------------------


 

To the extent permitted under applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any other person selected by it.  The Board of
Directors or the Committee may revoke any such allocation or delegation at any
time.  Notwithstanding the foregoing, only the Board of Directors or the
Committee shall be authorized to grant a Stock Right to any director of the
Company or to any “officer” of the Company as defined by Rule 16a-1 under the
Exchange Act.

 

5.                                      ELIGIBILITY FOR PARTICIPATION.

 

The Administrator will, in its sole discretion, name the Participants in the
Plan, provided, however, that each Participant must be an Employee, director or
Consultant of the Company or of an Affiliate at the time a Stock Right is
granted.  Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee, director or Consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the execution of the Agreement
evidencing such Stock Right.  ISOs may be granted only to Employees who are
deemed to be residents of the United States for tax purposes.  Non-Qualified
Options, Stock Grants and Stock-Based Awards may be granted to any Employee,
director or Consultant of the Company or an Affiliate.  The granting of any
Stock Right to any individual shall neither entitle that individual to, nor
disqualify him or her from, participation in any other grant of Stock Rights or
any grant under any other benefit plan established by the Company or any
Affiliate for Employees, directors or Consultants.

 

6.                                      TERMS AND CONDITIONS OF OPTIONS.

 

Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant.  The Administrator may provide that Options be granted
subject to such terms and conditions, consistent with the terms and conditions
specifically required under this Plan, as the Administrator may deem appropriate
including, without limitation, subsequent approval by the shareholders of the
Company of this Plan or any amendments thereto.  The Option Agreements shall be
subject to at least the following terms and conditions:

 

A.                                    Non-Qualified Options:  Each Option
intended to be a Non-Qualified Option shall be subject to the terms and
conditions which the Administrator determines to be appropriate and in the best
interest of the Company, subject to the following minimum standards for any such
Non-Qualified Option:

 

a.                                      Exercise Price: Each Option Agreement
shall state the exercise price (per share) of the Shares covered by each Option,
which exercise price shall be determined by the Administrator and shall be at
least equal to the Fair

 

8

--------------------------------------------------------------------------------


 

Market Value per share of Common Stock on the date of the grant of the Option.

 

b.                                      Number of Shares:  Each Option Agreement
shall state the number of Shares to which it pertains.

 

c.                                       Vesting:  Each Option Agreement shall
state the date or dates on which it first is exercisable and the date after
which it may no longer be exercised, and may provide that the Option rights
accrue or become exercisable in installments over a period of months or years,
or upon the occurrence of certain performance conditions or the attainment of
stated goals or events.

 

d.                                      Additional Conditions:  Exercise of any
Option may be conditioned upon the Participant’s execution of a Share purchase
agreement in form satisfactory to the Administrator providing for certain
protections for the Company and its other shareholders, including requirements
that:

 

i.                The Participant’s or the Participant’s Survivors’ right to
sell or transfer the Shares may be restricted; and

 

ii.              The Participant or the Participant’s Survivors may be required
to execute letters of investment intent and must also acknowledge that the
Shares will bear legends noting any applicable restrictions.

 

e.                                       Term of Option: Each Option shall
terminate not more than ten years from the date of the grant or at such earlier
time as the Option Agreement may provide.

 

B.                                    ISOs:  Each Option intended to be an ISO
shall be issued only to an Employee who is deemed to be a resident of the United
States for tax purposes, and shall be subject to the following terms and
conditions, with such additional restrictions or changes as the Administrator
determines are appropriate but not in conflict with Section 422 of the Code and
relevant regulations and rulings of the Internal Revenue Service:

 

a.                                      Minimum standards:  The ISO shall meet
the minimum standards required of Non-Qualified Options, as described in
Paragraph 6(A) above, except clause (a) and (e) thereunder.

 

b.                                      Exercise Price:  Immediately before the
ISO is granted, if the Participant owns, directly or by reason of the applicable
attribution rules in Section 424(d) of the Code:

 

i.                                          Ten percent (10%) or less of the
total combined voting power of all classes of stock of the Company or an
Affiliate, the exercise price per share of the Shares covered by each ISO shall
not be less than

 

9

--------------------------------------------------------------------------------


 

the Fair Market Value per share of the Common Stock on the date of grant of the
Option; or

 

ii.                                       More than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or an
Affiliate, the exercise price per share of the Shares covered by each ISO shall
not be less than 110% of the Fair Market Value per share of the Common Stock on
the date of grant of the Option.

 

c.                                       Term of Option:  For Participants who
own:

 

i.                                          Ten percent (10%) or less of the
total combined voting power of all classes of stock of the Company or an
Affiliate, each ISO shall terminate not more than ten (10) years from the date
of the grant or at such earlier time as the Option Agreement may provide; or

 

ii.                                       More than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or an
Affiliate, each ISO shall terminate not more than five (5) years from the date
of the grant or at such earlier time as the Option Agreement may provide.

 

d.                                      Limitation on Yearly Exercise:  The
Option Agreements shall restrict the amount of ISOs which may become exercisable
in any calendar year (under this or any other ISO plan of the Company or an
Affiliate) so that the aggregate Fair Market Value (determined on the date each
ISO is granted) of the stock with respect to which ISOs are exercisable for the
first time by the Participant in any calendar year does not exceed $100,000.

 

7.                                      TERMS AND CONDITIONS OF STOCK GRANTS.

 

Each Stock Grant to a Participant shall state the principal terms in an
Agreement, duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant.  The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards:

 

(a)                                 Each Agreement shall state the purchase
price (per share), if any, of the Shares covered by each Stock Grant, which
purchase price shall be determined by the Administrator but shall not be less
than the minimum consideration required by the Delaware General Corporation Law,
if any, on the date of the grant of the Stock Grant;

 

(b)                                 Each Agreement shall state the number of
Shares to which the Stock Grant pertains; and

 

10

--------------------------------------------------------------------------------


 

(c)                                  Each Agreement shall include the terms of
any right of the Company to restrict or reacquire the Shares subject to the
Stock Grant, including the time period or attainment of Performance Goals or
such other performance criteria upon which such rights shall accrue and the
purchase price therefor, if any.

 

8.                                      TERMS AND CONDITIONS OF OTHER
STOCK-BASED AWARDS.

 

The Administrator shall have the right to grant other Stock-Based Awards based
upon the Common Stock having such terms and conditions as the Administrator may
determine, including, without limitation, the grant of Shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
stock appreciation rights, phantom stock awards or stock units.  The principal
terms of each Stock-Based Award shall be set forth in an Agreement, duly
executed by the Company and, to the extent required by law or requested by the
Company, by the Participant.  The Agreement shall be in a form approved by the
Administrator and shall contain terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company. Each
Agreement shall include the terms of any right of the Company including the
right to terminate the Stock-Based Award without the issuance of Shares, the
terms of any vesting conditions, Performance Goals or events upon which Shares
shall be issued. Under no circumstances may the Agreement covering stock
appreciation rights (a) have an exercise price (per share) that is less than the
Fair Market Value per share of Common Stock on the date of grant or (b) expire
more than ten years following the date of grant.

 

The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with
Section 409A so that any compensation deferred under any Stock-Based Award (and
applicable investment earnings) shall not be included in income under
Section 409A of the Code.  Any ambiguities in the Plan shall be construed to
effect the intent as described in this Paragraph 8.

 

9.                                      PERFORMANCE-BASED AWARDS.

 

Notwithstanding anything to the contrary herein, during any period when
Section 162(m) of the Code is applicable to the Company and the Plan, Stock
Rights granted under Paragraph 7 and Paragraph 8 may be granted by the Committee
in a manner which is deductible by the Company under Section 162(m) of the Code
(“Performance-Based Awards”). A Participant’s Performance-Based Award shall be
determined based on the attainment of written Performance Goals, which must be
objective and approved by the Committee for a performance period of between one
and five years established by the Committee (I) while the outcome for that
performance period is substantially uncertain and (II) no more than 90 days
after the commencement of the performance period to which the Performance Goal
relates or, if less, the number of days which is equal to 25% of the relevant
performance period.  The Committee shall determine whether, with respect to a
performance period, the applicable Performance Goals have been met with respect
to a given Participant and, if they have, to so certify and ascertain the

 

11

--------------------------------------------------------------------------------


 

amount of the applicable Performance-Based Award.  No Performance-Based Awards
will be issued for such performance period until such certification is made by
the Committee. The number of shares issued in respect of a Performance-Based
Award to a given Participant may be less than the amount determined by the
applicable Performance Goal formula, at the discretion of the Committee. The
number of shares issued in respect of a Performance-Based Award determined by
the Committee for a performance period shall be paid to the Participant at such
time as determined by the Committee in its sole discretion after the end of such
performance period.  Nothing in this Section shall prohibit the Company from
granting Stock-Based Awards subject to performance criteria that do not comply
with this Paragraph.

 

10.                               EXERCISE OF OPTIONS AND ISSUE OF SHARES.

 

An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee (in a form acceptable to the
Administrator, which may include electronic notice), together with provision for
payment of the aggregate exercise price in accordance with this Paragraph for
the Shares as to which the Option is being exercised, and upon compliance with
any other condition(s) set forth in the Option Agreement.  Such notice shall be
signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Administrator), shall state the
number of Shares with respect to which the Option is being exercised and shall
contain any representation required by the Plan or the Option Agreement. 
Payment of the exercise price for the Shares as to which such Option is being
exercised shall be made (a) in United States dollars in cash or by check; or
(b) at the discretion of the Administrator, through delivery of shares of Common
Stock held for at least six months (if required to avoid negative accounting
treatment) having a Fair Market Value equal as of the date of the exercise to
the aggregate cash exercise price for the number of Shares as to which the
Option is being exercised; or (c) at the discretion of the Administrator, by
having the Company retain from the Shares otherwise issuable upon exercise of
the Option, a number of Shares having a Fair Market Value equal as of the date
of exercise to the aggregate exercise price for the number of Shares as to which
the Option is being exercised; or (d) at the discretion of the Administrator, in
accordance with a cashless exercise program established with a securities
brokerage firm, and approved by the Administrator; or (e) at the discretion of
the Administrator, by any combination of (a), (b), (c) and (d) above or (f) at
the discretion of the Administrator, by payment of such other lawful
consideration as the Administrator may determine. Notwithstanding the foregoing,
the Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.

 

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be).  In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance.  The Shares
shall, upon delivery, be fully paid, non-assessable Shares.

 

12

--------------------------------------------------------------------------------


 

11.                               ACCEPTANCE OF STOCK GRANTS AND STOCK-BASED
AWARDS AND ISSUE OF SHARES.

 

Any Stock Grant or Stock-Based Award requiring payment of a purchase price for
the Shares as to which such Stock Grant or Stock-Based Award is being granted
shall be made (a) in United States dollars in cash or by check; or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment) and
having a Fair Market Value equal as of the date of payment to the purchase price
of the Stock Grant or Stock-Based Award; or (c) at the discretion of the
Administrator, by any combination of (a) and (b) above; or (d) at the discretion
of the Administrator, by payment of such other lawful consideration as the
Administrator may determine.

 

The Company shall when required by the applicable Agreement, reasonably promptly
deliver the Shares as to which such Stock Grant or Stock-Based Award was made to
the Participant (or to the Participant’s Survivors, as the case may be), subject
to any escrow provision set forth in the applicable Agreement.  In determining
what constitutes “reasonably promptly,” it is expressly understood that the
issuance and delivery of the Shares may be delayed by the Company in order to
comply with any law or regulation (including, without limitation, state
securities or “blue sky” laws) which requires the Company to take any action
with respect to the Shares prior to their issuance.

 

12.                               RIGHTS AS A SHAREHOLDER.

 

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right, except after
due exercise of an Option or issuance of Shares as set forth in any Agreement,
tender of the aggregate exercise or purchase price, if any, for the Shares being
purchased and registration of the Shares in the Company’s share register in the
name of the Participant.

 

13.                               ASSIGNABILITY AND TRANSFERABILITY OF STOCK
RIGHTS.

 

By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement provided that no Stock Right may be
transferred by a Participant for value.  Notwithstanding the foregoing, an ISO
transferred except in compliance with clause (i) above shall no longer qualify
as an ISO.  The designation of a beneficiary of a Stock Right by a Participant,
with the prior approval of the Administrator and in such form as the
Administrator shall prescribe, shall not be deemed a transfer prohibited by this
Paragraph.  Except as provided above, during the Participant’s lifetime a Stock
Right shall only be exercisable by or issued to such Participant (or his or her
legal representative) and shall not be assigned, pledged or hypothecated in any
way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.  Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any

 

13

--------------------------------------------------------------------------------


 

Stock Right or of any rights granted thereunder contrary to the provisions of
this Plan, or the levy of any attachment or similar process upon a Stock Right,
shall be null and void.

 

14.                               EFFECT ON OPTIONS OF TERMINATION OF SERVICE
OTHER THAN FOR CAUSE OR DEATH OR DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement in the event of
a termination of service (whether as an Employee, director or Consultant) with
the Company or an Affiliate before the Participant has exercised an Option, the
following rules apply:

 

a.                                      A Participant who ceases to be an
Employee, director or Consultant of the Company or of an Affiliate (for any
reason other than termination for Cause, Disability, or death for which events
there are special rules in Paragraphs 15, 16, and 17, respectively), may
exercise any Option granted to him or her to the extent that the Option is
exercisable on the date of such termination of service, but only within such
term as the Administrator has designated in a Participant’s Option Agreement.

 

b.                                      Except as provided in Subparagraph
(c) below, or Paragraph 16 or 17, in no event may an Option intended to be an
ISO, be exercised later than three (3) months after the Participant’s
termination of employment.

 

c.                                       The provisions of this Paragraph, and
not the provisions of Paragraph 16 or 17, shall apply to a Participant who
subsequently becomes Disabled or dies after the termination of employment,
director status or consultancy; provided, however, in the case of a
Participant’s Disability or death within three (3) months after the termination
of employment, director status or consultancy, the Participant or the
Participant’s Survivors may exercise the Option within one (1) year after the
date of the Participant’s termination of service, but in no event after the date
of expiration of the term of the Option.

 

d.                                      Notwithstanding anything herein to the
contrary, if subsequent to a Participant’s termination of employment,
termination of director status or termination of consultancy, but prior to the
exercise of an Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then such Participant shall forthwith cease to
have any right to exercise any Option.

 

e.                                       A Participant to whom an Option has
been granted under the Plan who is absent from the Company or an Affiliate
because of temporary disability (any disability other than a Disability as
defined in Paragraph 1 hereof), or who is on leave of absence for any purpose,
shall not, during the period of any such absence, be deemed, by virtue of such
absence alone, to have terminated such Participant’s employment, director status
or consultancy with the Company or with an Affiliate, except as the
Administrator may otherwise expressly provide; provided,

 

14

--------------------------------------------------------------------------------


 

however, that for ISOs, any leave of absence granted by the Administrator of
greater than ninety (90) days, unless pursuant to a contract or statute that
guarantees the right to reemployment, shall cause such ISO to become a
Non-Qualified Option on the 181st day following such leave of absence.

 

f.                                        Except as required by law or as set
forth in a Participant’s Option Agreement, Options granted under the Plan shall
not be affected by any change of a Participant’s status within or among the
Company and any Affiliates, so long as the Participant continues to be an
Employee, director or Consultant of the Company or any Affiliate.

 

15.                               EFFECT ON OPTIONS OF TERMINATION OF SERVICE
FOR CAUSE.

 

Except as otherwise provided in a Participant’s Option Agreement, the following
rules apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause prior to
the time that all his or her outstanding Options have been exercised:

 

a.                                      All outstanding and unexercised Options
as of the time the Participant is notified his or her service is terminated for
Cause will immediately be forfeited.

 

b.                                      Cause is not limited to events which
have occurred prior to a Participant’s termination of service, nor is it
necessary that the Administrator’s finding of Cause occur prior to termination. 
If the Administrator determines, subsequent to a Participant’s termination of
service but prior to the exercise of an Option, that either prior or subsequent
to the Participant’s termination the Participant engaged in conduct which would
constitute Cause, then the right to exercise any Option is forfeited.

 

16.                               EFFECT ON OPTIONS OF TERMINATION OF SERVICE
FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

a.                                      A Participant who ceases to be an
Employee, director or Consultant of the Company or of an Affiliate by reason of
Disability may exercise any Option granted to such Participant to the extent
that the Option has become exercisable but has not been exercised on the date of
the Participant’s termination of service due to Disability;

 

b.                                      In the event rights to exercise the
Option accrue periodically, to the extent of a pro rata portion through the date
of the Participant’s termination of service due to Disability of any additional
vesting rights that would have accrued on the next vesting date had the
Participant not become Disabled.  The proration shall be based upon the number
of days accrued in the current vesting period prior to the date of the
Participant’s termination of service due to Disability;

 

15

--------------------------------------------------------------------------------


 

c.                                       A Disabled Participant may exercise the
Option only within the period ending one year after the date of the
Participant’s termination of service due to Disability, notwithstanding that the
Participant might have been able to exercise the Option as to some or all of the
Shares on a later date if the Participant had not been terminated due to
Disability and had continued to be an Employee, director or Consultant or, if
earlier, within the originally prescribed term of the Option; and

 

d.                                      The Administrator shall make the
determination both of whether Disability has occurred and the date of its
occurrence (unless a procedure for such determination is set forth in another
agreement between the Company and such Participant, in which case such procedure
shall be used for such determination).  If requested, the Participant shall be
examined by a physician selected or approved by the Administrator, the cost of
which examination shall be paid for by the Company.

 

17.                               EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE,
DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

a.                                      In the event of the death of a
Participant while the Participant is an Employee, director or Consultant of the
Company or of an Affiliate, such Option may be exercised by the Participant’s
Survivors to the extent that the Option has become exercisable but has not been
exercised on the date of death;

 

b.                                      In the event rights to exercise the
Option accrue periodically, to the extent of a pro rata portion through the date
of death of any additional vesting rights that would have accrued on the next
vesting date had the Participant not died.  The proration shall be based upon
the number of days accrued in the current vesting period prior to the
Participant’s date of death; and

 

c.                                       If the Participant’s Survivors wish to
exercise the Option, they must take all necessary steps to exercise the Option
within one year after the date of death of such Participant, notwithstanding
that the decedent might have been able to exercise the Option as to some or all
of the Shares on a later date if he or she had not died and had continued to be
an Employee, director or Consultant or, if earlier, within the originally
prescribed term of the Option.

 

18.                               EFFECT OF TERMINATION OF SERVICE ON STOCK
GRANTS AND STOCK-BASED AWARDS.

 

In the event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant, or Stock-Based Award and paid the
purchase price, if required, such grant shall terminate.

 

16

--------------------------------------------------------------------------------


 

For purposes of this Paragraph 18 and Paragraph 19 below, a Participant to whom
a Stock Grant or a Stock-Based Award has been issued under the Plan who is
absent from work with the Company or with an Affiliate because of temporary
disability (any disability other than a Disability as defined in Paragraph 1
hereof), or who is on leave of absence for any purpose, shall not, during the
period of any such absence, be deemed, by virtue of such absence alone, to have
terminated such Participant’s employment, director status or consultancy with
the Company or with an Affiliate, except as the Administrator may otherwise
expressly provide.

 

In addition, for purposes of this Paragraph 18 and Paragraph 19 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an Employee, director
or Consultant of the Company or any Affiliate.

 

19.                               EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS
OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE, DEATH OR DISABILITY.

 

Except as otherwise provided in a Participant’s Agreement, in the event of a
termination of service for any reason (whether as an Employee, director or
Consultant), other than termination for Cause, death or Disability for which
there are special rules in Paragraphs 20, 21, and 22 below, before all
forfeiture provisions or Company rights of repurchase shall have lapsed, then
the Company shall have the right to cancel or repurchase that number of Shares
subject to a Stock Grant or Stock-Based Award as to which the Company’s
forfeiture or repurchase rights have not lapsed.

 

20.                               EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS
OF TERMINATION OF SERVICE “FOR CAUSE”.

 

Except as otherwise provided in a Participant’s Agreement, the following
rules apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause:

 

a.                                      All Shares subject to any Stock Grant or
Stock-Based Award that remain subject to forfeiture provisions or as to which
the Company shall have a repurchase right shall be immediately forfeited to the
Company as of the time the Participant is notified his or her service is
terminated for Cause.

 

b.                                      Cause is not limited to events which
have occurred prior to a Participant’s termination of service, nor is it
necessary that the Administrator’s finding of Cause occur prior to termination. 
If the Administrator determines, subsequent to a Participant’s termination of
service, that either prior or subsequent to the Participant’s termination the
Participant engaged in conduct which would constitute Cause, then all Shares
subject to any Stock Grant or Stock-Based Award that remained subject to
forfeiture provisions or as to which the Company had a repurchase right on the
date of termination shall be immediately forfeited to the Company.

 

17

--------------------------------------------------------------------------------


 

21.                               EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS
OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Agreement, the following
rules apply if a Participant ceases to be an Employee, director or Consultant of
the Company or of an Affiliate by reason of Disability:  to the extent the
forfeiture provisions or the Company’s rights of repurchase have not lapsed on
the date of Disability, they shall be exercisable; provided, however, that in
the event such forfeiture provisions or rights of repurchase lapse periodically,
such provisions or rights shall lapse to the extent of a pro rata portion of the
Shares subject to such Stock Grant or Stock-Based Award through the date of
Disability as would have lapsed had the Participant not become Disabled.  The
proration shall be based upon the number of days accrued prior to the date of
Disability.

 

The Administrator shall make the determination both as to whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such
determination).  If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

 

22.                               EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS
OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Agreement, the following
rules apply in the event of the death of a Participant while the Participant is
an Employee, director or Consultant of the Company or of an Affiliate:  to the
extent the forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of death, they shall be exercisable; provided, however, that
in the event such forfeiture provisions or rights of repurchase lapse
periodically, such provisions or rights shall lapse to the extent of a pro rata
portion of the Shares subject to such Stock Grant or Stock-Based Award through
the date of death as would have lapsed had the Participant not died.  The
proration shall be based upon the number of days accrued prior to the
Participant’s date of death.

 

23.                               PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue Shares under the Plan unless and until the following conditions have been
fulfilled:

 

a.                                      The person who receives a Stock Right
shall warrant to the Company, prior to the receipt of Shares, that such person
is acquiring such Shares for his or her own account, for investment, and not
with a view to, or for sale in connection with, the

 

18

--------------------------------------------------------------------------------


 

distribution of any such Shares, in which event the person acquiring such Shares
shall be bound by the provisions of the following legend (or a legend in
substantially similar form) which shall be endorsed upon the certificate
evidencing the Shares issued pursuant to such exercise or such grant:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.”

 

b.                                      At the discretion of the Administrator,
the Company shall have received an opinion of its counsel that the Shares may be
issued in compliance with the Securities Act without registration thereunder.

 

24.                               DISSOLUTION OR LIQUIDATION OF THE COMPANY.

 

Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted, to the extent
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation.  Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.

 

25.                               ADJUSTMENTS.

 

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement:

 

A.                                    Stock Dividends and Stock Splits.  If
(i) the shares of Common Stock shall be subdivided or combined into a greater or
smaller number of shares or if the Company shall issue any shares of Common
Stock as a stock dividend on its outstanding Common Stock, or (ii) additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such shares of Common Stock,
each Stock Right and the number of shares of Common Stock deliverable thereunder
shall be appropriately increased

 

19

--------------------------------------------------------------------------------


 

or decreased proportionately, and appropriate adjustments shall be made
including, in the exercise or purchase price per share to reflect such events.
The number of Shares subject to the limitations in Paragraphs 3(a) and
4(c) shall also be proportionately adjusted upon the occurrence of such events
and the Performance Goals applicable to outstanding Performance-Based Awards.

 

B.                                    Corporate Transactions.  If the Company is
to be consolidated with or acquired by another entity in a merger,
consolidation, or sale of all or substantially all of the Company’s assets other
than a transaction to merely change the state of incorporation (a “Corporate
Transaction”), the Administrator or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor Board”),
shall, as to outstanding Options, either (i) make appropriate provision for the
continuation of such Options by substituting on an equitable basis for the
Shares then subject to such Options either the consideration payable with
respect to the outstanding shares of Common Stock in connection with the
Corporate Transaction or securities of any successor or acquiring entity; or
(ii) upon written notice to the Participants, provide that such Options must be
exercised within a specified number of days of the date of such notice, at the
end of which period such Options which have not yet been exercised shall
terminate (all Options shall for purposes of this clause (ii) be made fully
vested and exercisable immediately prior to their termination); or
(iii) terminate such Options in exchange for payment of an amount equal to the
consideration payable upon consummation of such Corporate Transaction to a
holder of the number of shares of Common Stock into which such Option would have
been exercisable (all Options shall for purposes of this clause (iii) be made
fully vested and immediately exercisable immediately prior to their termination)
less the aggregate exercise price thereof.  For purposes of determining the
payments to be made pursuant to Subclause (iii) above, in the case of a
Corporate Transaction the consideration for which, in whole or in part, is other
than cash, the consideration other than cash shall be valued at the fair value
thereof as determined in good faith by the Board of Directors.

 

With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall either (i) make appropriate provision for the continuation of such
Stock Grants on the same terms and conditions by substituting on an equitable
basis for the Shares then subject to such Stock Grants the securities of any
successor or acquiring entity in the Corporate Transaction or (ii)provide that,
upon consummation of the Corporate Transaction, each outstanding Stock Grant
shall be terminated in exchange for payment of an amount equal to the
consideration payable upon consummation of such Corporate Transaction to a
holder of the number of shares of Common Stock comprising such Stock Grant (all
forfeiture and repurchase rights being waived upon such Corporate Transaction).

 

In taking any of the actions permitted under this Paragraph 25(B), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically.

 

C.                                    Recapitalization or Reorganization.  In
the event of a recapitalization or reorganization of the Company, other than a
Corporate Transaction, pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising an Option or accepting a Stock Grant after the
recapitalization or reorganization shall be entitled to receive for the price
paid upon such exercise

 

20

--------------------------------------------------------------------------------


 

or acceptance, if any, the number of replacement securities which would have
been received if such Option had been exercised or Stock Grant accepted prior to
such recapitalization or reorganization.

 

D.                                    Adjustments to Stock-Based Awards.  Upon
the happening of any of the events described in Subparagraphs A, B or C above,
any outstanding Stock-Based Award shall be appropriately adjusted to reflect the
events described in such Subparagraphs.  The Administrator or the Successor
Board shall determine the specific adjustments to be made under this Paragraph
25, including, but not limited to the effect of any Corporate Transaction and
Change of Control and, subject to Paragraph 4, its determination shall be
conclusive.

 

E.                                     Modification of Options.  Notwithstanding
the foregoing, any adjustments made pursuant to Subparagraph A, B or C above
with respect to Options shall be made only after the Administrator determines
whether such adjustments would (i) constitute a “modification” of any ISOs (as
that term is defined in Section 424(h) of the Code) or (ii) cause any adverse
tax consequences for the holders of Options, including, but not limited to,
pursuant to Section 409A of the Code.  If the Administrator determines that such
adjustments made with respect to Options would constitute a modification or
other adverse tax consequence, it may refrain from making such adjustments,
unless the holder of an Option specifically agrees in writing that such
adjustment be made and such writing indicates that the holder has full knowledge
of the consequences of such “modification” on his or her income tax treatment
with respect to the Option.  This paragraph shall not apply to the acceleration
of the vesting of any ISO that would cause any portion of the ISO to violate the
annual vesting limitation contained in Section 422(d) of the Code, as described
in Paragraph 6(B)(d).

 

F.                                      Modification of Performance-Based
Awards.  Notwithstanding the foregoing, with respect to any Performance-Based
Award that is intended to comply as “performance based compensation” under
Section 162(m) of the Code, the Committee may adjust downwards, but not upwards,
the number of Shares payable pursuant to a Performance-Based Award, and the
Committee may not waive the achievement of the applicable Performance Goals
except in the case of death or disability of the Participant.

 

G.                                    Change of Control.        In the event of
either

 

(A) a Corporate Transaction that also constitutes a Change of Control, where
outstanding Options are assumed or substituted in accordance with the first
paragraph of Subparagraph B clause (i) above and, with respect to Stock Grants,
in accordance with the second paragraph of Subparagraph B clause (i); or

 

(B) a Change of Control that does not also constitute a Corporate Transaction,

 

if within six months after the date of such Change of Control, (i) a
Participant’s service is terminated by the Company or an Affiliate for any
reason other than Cause; or (ii) a Participant terminates his or her service as
a result of being required to change the principal location where he or she
renders services to a location more than 50 miles from his or her location of

 

21

--------------------------------------------------------------------------------


 

employment or consultancy immediately prior to the Change of Control; or
(iii) the Participant terminates his or her service after there occurs a
material adverse change in a Participant’s duties, authority or responsibilities
which causes such Participant’s position with the Company to become of
significantly less responsibility or authority than such Participant’s position
was immediately prior to the Change of Control,

 

then all of such Participant’s (i) Options outstanding under the Plan shall
become fully vested and immediately exercisable as of the date of termination of
such Participant, unless in any such case the Option has otherwise expired or
been terminated pursuant to its terms or the terms of the Plan and (ii) any
forfeiture or repurchase rights of the Company with respect to outstanding Stock
Grants that have not lapsed or expired prior to such Change of Control shall
terminate as of the date of termination of such Participant.

 

26.                               ISSUANCES OF SECURITIES.

 

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights.  Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

 

27.                               FRACTIONAL SHARES.

 

No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.

 

28.                               CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS;
TERMINATION OF ISOs.

 

The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an Employee of the Company
or an Affiliate at the time of such conversion.  At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan.  Nothing in the Plan shall be deemed
to give any Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action.  The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.

 

22

--------------------------------------------------------------------------------


 

29.                               WITHHOLDING.

 

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
issuance of a Stock Right or Shares under the Plan or for any other reason
required by law, the Company may withhold from the Participant’s compensation,
if any, or may require that the Participant advance in cash to the Company, or
to any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law).  For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner set forth under the
definition of Fair Market Value provided in Paragraph 1 above, as of the most
recent practicable date prior to the date of exercise.  If the Fair Market Value
of the shares withheld is less than the amount of payroll withholdings required,
the Participant may be required to advance the difference in cash to the Company
or the Affiliate employer.  The Administrator in its discretion may condition
the exercise of an Option for less than the then Fair Market Value on the
Participant’s payment of such additional withholding.

 

30.                               NOTICE TO COMPANY OF DISQUALIFYING
DISPOSITION.

 

Each Employee who receives an ISO must agree to notify the Company in writing
immediately after the Employee makes a “Disqualifying Disposition” of any Shares
acquired pursuant to the exercise of an ISO.  A Disqualifying Disposition is
defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such Shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code.  If the Employee has died before such Shares are
sold, these holding period requirements do not apply and no Disqualifying
Disposition can occur thereafter.

 

31.                               TERMINATION OF THE PLAN.

 

The Plan will terminate on April 23, 2025 the date which is ten (10) years from
the earlier of the date of its adoption by the Board of Directors and the date
of its approval by the shareholders of the Company.  The Plan may be terminated
at an earlier date by vote of the shareholders or the Board of Directors of the
Company; provided, however, that any such earlier termination shall not affect
any Agreements executed prior to the effective date of such termination. 
Termination of the Plan shall not effect any Stock Rights theretofore granted.

 

23

--------------------------------------------------------------------------------


 

32.                               AMENDMENT OF THE PLAN AND AGREEMENTS.

 

The Plan may be amended by the shareholders of the Company.  The Plan may also
be amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Stock Rights granted under the Plan
or Stock Rights to be granted under the Plan for favorable federal income tax
treatment as may be afforded incentive stock options under Section 422 of the
Code (including deferral of taxation upon exercise), and to the extent necessary
to qualify the Shares issuable under the Plan for listing on any national
securities exchange or quotation in any national automated quotation system of
securities dealers; and in order to continue to comply with Section 162(m) of
the Code; provided that any amendment approved by the Administrator which the
Administrator determines is of a scope that requires shareholder approval shall
be subject to obtaining such shareholder approval.  Other than as set forth in
Paragraph 25 of the Plan, the Administrator may not without shareholder approval
reduce the exercise price of an Option or cancel any outstanding Option in
exchange for a replacement option having a lower exercise price, any Stock
Grant, any other Stock-Based Award or for cash. In addition, the Administrator
not take any other action that is considered a direct or indirect “repricing”
for purposes of the shareholder approval rules of the applicable securities
exchange or inter-dealer quotation system on which the Shares are listed,
including any other action that is treated as a repricing under generally
accepted accounting principles.  Any modification or amendment of the Plan shall
not, without the consent of a Participant, adversely affect his or her rights
under a Stock Right previously granted to him or her.  With the consent of the
Participant affected, the Administrator may amend outstanding Agreements in a
manner which may be adverse to the Participant but which is not inconsistent
with the Plan.  In the discretion of the Administrator, outstanding Agreements
may be amended by the Administrator in a manner which is not adverse to the
Participant.  Nothing in this Paragraph 32 shall limit the Administrator’s
authority to take any action permitted pursuant to Paragraph 25.

 

33.                               EMPLOYMENT OR OTHER RELATIONSHIP.

 

Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.

 

34.                               SECTION 409A.

 

If a Participant is a “specified employee” as defined in Section 409A of the
Code (and as applied according to procedures of the Company and its Affiliates)
as of his separation from service, to the extent any payment under this Plan or
pursuant to the grant of a Stock-Based Award constitutes deferred compensation
(after taking into account any applicable exemptions from Section 409A of the
Code), and to the extent required by Section 409A of the Code, no payments due
under this Plan or pursuant to a Stock-Based Award may be made until the earlier
of: (i) the first day of the seventh month following the Participant’s
separation from service, or (ii) the Participant’s date of death; provided,
however, that any payments delayed during this six-

 

24

--------------------------------------------------------------------------------


 

month period shall be paid in the aggregate in a lump sum, without interest, on
the first day of the seventh month following the Participant’s separation from
service.

 

The Administrator shall administer the Plan with a view toward ensuring that
Stock Rights under the Plan that are subject to Section 409A of the Code comply
with the requirements thereof and that Options under the Plan be exempt from the
requirements of Section 409A of the Code, but neither the Administrator nor any
member of the Board, nor the Company nor any of its Affiliates, nor any other
person acting hereunder on behalf of the Company, the Administrator or the Board
shall be liable to a Participant or any Survivor by reason of the acceleration
of any income, or the imposition of any additional tax or penalty, with respect
to a Stock Right, whether by reason of a failure to satisfy the requirements of
Section 409A of the Code or otherwise.

 

35.                               INDEMNITY.

 

Neither the Board nor the Administrator, nor any members of either, nor any
employees of the Company or any parent, subsidiary, or other Affiliate, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with their responsibilities with respect to this
Plan, and the Company hereby agrees to indemnify the members of the Board, the
members of the Committee, and the employees of the Company and its parent or
subsidiaries in respect of any claim, loss, damage, or expense (including
reasonable counsel fees) arising from any such act, omission, interpretation,
construction or determination to the full extent permitted by law.

 

36.                               CLAWBACK

 

Notwithstanding anything to the contrary contained in this Plan, the Company may
recover from a Participant any compensation received from any Stock Right
(whether or not settled) or cause a Participant to forfeit any Stock Right
(whether or not vested) in the event that the Company’s Clawback Policy then in
effect is triggered.

 

37.                               GOVERNING LAW.

 

This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

 

25

--------------------------------------------------------------------------------